Fourth Court of Appeals
                                San Antonio, Texas
                                       July 11, 2018

                                   No. 04-18-00214-CV

           MISSION RIDGE P.U.D. HOMEOWNERS ASSOCIATION, INC.,
                                  Appellant

                                             v.

                                    Robyn M. HINES,
                                        Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI11100
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
      The amended motion of appellant’s counsel to withdraw is granted.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court